internal_revenue_service number release date index number ------------------------------------- ------------------------- ------------------------------------ ------------------------------------ in re ---------------------------------- - department of the treasury washington dc person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi - plr-157771-03 date date legend decedent spouse accountant trust trust b_trust c ----------------------------------------------------- ------------------------------------------------- ------------------------- -------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------- ----------------------- ------------------ ---------------------- ----------- ------------- ----------- ------- date date date a b c d dear ------------------- this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations to sever a_trust into an exempt trust and nonexempt trust under ' b of the generation-skipping_transfer gst tax regulations and to make a reverse qualified terminable_interest plr-157771-03 property qtip_election under ' a of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows decedent died on date survived by his spouse spouse and three children from a previous marriage prior to his death decedent executed a pour_over_will and decedent and spouse executed a revocable_trust trust decedent’s will provides in article ninth subsection iv that the executor has the power to make the reverse_qtip_election under ' a with respect to any property for which the qtip_election under ' b has been made article v section a of trust provides that upon decedent’s death the trust estate is to be divided into three trusts spouse’s trust trust a qtip_trust trust b and unified_credit_trust trust c article v section a provides that trust a is to be funded with spouse’s separate_property and spouse’s share of the couple’s community_property article v section a provides that trust b is to be funded with the minimum amount which if subtracted from the value of decedent’s gross_estate as finally determined for federal estate_tax purposes would result in no federal estate due with respect to decedent’s estate article v section a provides that trust c is to be funded with the balance of the trust estate article v section b provides that spouse is to receive trust a’s net_income quarter-annually spouse is to receive so much of trust a’s principal as she requests in writing in addition the trustees may pay or apply as much of trust a’s principal as is necessary to provide for spouse’s health support and maintenance spouse has a general_power_of_appointment over trust a’s assets article v section b provides that spouse is to receive trust b’s net_income quarter-annually income accrued but not paid at spouse’s death is to be paid to spouse’s estate spouse is to receive payments of trust b’s principal to provide for her health and medical needs if the trustees deem that the income payments from trusts a b and c are insufficient article v section b provides that spouse is to receive trust c’s net_income quarter-annually spouse is to receive payments of trust c’s principal to provide for her health and medical needs if the trustees deem that the income payments from trusts a b and c are insufficient article v section c provides for the disposition of trust a among spouse’s children from a former marriage upon spouse’s death plr-157771-03 article v section c provides that upon spouse’s death the assets of trusts b and c are to be divided into as many equal shares as there are then living children of decedent and deceased children of decedent survived by issue one equal share is to be allocated to each child and to each group composed of the living issue of a deceased child of decedent article v section c a provides that the trustee is to pay each child the entire net_income from his or her trust at least quarter-annually the trust’s principal cannot be invaded for any reason upon the child’s death the balance of the trust is to be distributed to the child’s then living issue by right of representation as provided in article v section c b in the event the child dies without surviving issue then the balance of the trust is to be distributed to decedent’s then living issue by right of representation free of trust provided that if a recipient is the beneficiary of a_trust established under trust then the assets are to be contributed to that trust and administered accordingly article v section c b provides that each share allocated to a group composed of the issue of decedent’s deceased child is to be divided into separate trusts by right of representation the beneficiary of each trust is to receive trust income and principal to provide for his or her education income not distributed is to be added to principal the beneficiary is to receive one-third of the trust principal when he or she attains age one-half of the trust principal when he or she attains age and the remaining trust principal when he or she attains age in the event that a beneficiary dies before the expiration of his or her trust the trust’s remaining principal is to be distributed to the beneficiary’s then living issue by right of representation free of trust if the deceased beneficiary is not survived by issue the remaining trust principal is to be distributed to decedent’s then living issue by right of representation free of trust provided however that any principal distributed to a beneficiary for whom a_trust has been established under trust is to be contributed to that trust and administered accordingly article v section c c provides that in the event the decedent is not survived by issue or if all the members of a class of beneficiaries die before becoming entitled to receive complete distribution of any trust then the undistributed balance of trusts b and c or any trust established pursuant to article v c is to be distributed to decedent’s heirs determined under the laws of succession article vii section b provides the trustees with the discretion to make the qtip and reverse qtip elections under b and a article vii section c permits the trustees to sever trust b into a gst exempt and nonexempt trust in connection with the making of the reverse_qtip_election under ' a article vii section c provides that each trust created by severing a_trust into a gst exempt and nonexempt trust is to have the same terms as the plr-157771-03 original trust from which it is established article vii section f ii recommends that in the event decedent has available gst_exemption the trustees should sever trust b into a gst exempt and non-exempt trust and make the reverse_qtip_election with respect to the gst exempt trust on date spouse disclaimed her interest in trust c pursuant to the terms of article v section c of trust trust c was divided into three trusts one for each of decedent’s surviving children accountant was retained to prepare form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate the form_706 was filed on date trust c was funded with dollar_figurea and trust b was funded with dollar_figureb the qtip_election under ' b was made on schedule m attached to the form_706 for trust b’s assets no schedule r however was attached to the form_706 it has been represented that accountant did not make or advise decedent’s estate to make any allocation of decedent’s gst_exemption did not sever or advise decedent’s estate to sever trust b into a gst exempt and nonexempt trust and did not make or advise decedent’s estate to make the reverse_qtip_election under ' a with respect to the gst exempt trust it has been further represented that decedent’s entire gst_exemption was available for allocation at his death the trustee of trust b requests an extension of time under and to sever trust b into two separate trusts gst exempt trust b and gst nonexempt trust b under ' b of the generation-skipping_transfer_tax regulations and to make a reverse_qtip_election under ' a with respect to gst exempt trust b thereby causing the automatic allocation rules under ' c to allocate decedent’s remaining gst_exemption of dollar_figurec to the gst exempt trust b the formula for dividing trust b’s assets will be computed as follows dollar_figurec decedent's available gst_exemption divided by dollar_figureb the date of death value of trust b d percent gst exempt trust b will be funded with a fractional share of trust b’s assets equal to d percent and the balance of trust b’s assets will be allocated to gst nonexempt trust b law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-157771-03 sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b sec_2056 defines aqualified terminable_interest property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides that an election under ' b with respect to any property shall be made by the executor on the return of tax imposed by ' the election once made is irrevocable under ' a any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under ' b is includable in the decedent s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under plr-157771-03 ' c which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under ' a the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows b a first to property which is the subject of a direct_skip occurring at the individual s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual s death sec_26_2632-1 provides that a decedent s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and plr-157771-03 a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either b the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under ' c the commissioner may grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer s experience and the plr-157771-03 complexity of the return or issue the taxpayer was unaware of the necessity for the election in this case it has been represented that all of decedent’s gst_exemption was available for allocation at his death although no allocations of decedent's gst_exemption were made on decedent’s estate_tax_return dollar_figurea of decedent’s gst_exemption was automatically allocated to trust c pursuant to the automatic allocation rules of e and d because spouse made a qualified_disclaimer of her interest in trust c following this allocation dollar_figurec of decedent’s gst_exemption remained unused as a result of the qtip_election made on decedent's_estate tax_return trust b’s assets are includible in spouse's gross_estate pursuant to ' spouse accordingly is considered the transferor of trust b’s assets for gst tax purposes therefore decedent's remaining gst_exemption could not be allocated to trust b's assets however if trust b is severed into two trusts gst exempt trust b and gst nonexempt trust b on a fractional basis and a reverse_qtip_election under ' a is made with respect to gst exempt trust b decedent will be treated as the transferor of gst exempt trust b's assets and the automatic allocation rules under ' e will apply decedent's remaining gst tax exemption of dollar_figurec to gst exempt trust b based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever trust b into gst exempt trust b and gst nonexempt trust b and to file a supplemental form_706 making the reverse_qtip_election with respect to gst exempt trust b thereupon the automatic allocation rules under ' e will apply decedent's remaining gst tax exemption of dollar_figurec to gst exempt trust b the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose an extension of time to make the reverse_qtip_election under ' a does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made e and d will operate to allocate decedent’s remaining gst_exemption to gst exempt trust b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-157771-03 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
